



WARNING

THIS IS AN
    APPEAL UNDER THE

CHILD AND FAMILY SERVICES ACT

AND IS SUBJECT
    TO S. 45 OF THE ACT WHICH PROVIDES:

45.
    (7)
The court may make an order,

(a)     excluding
    a particular media representative from all or part of a hearing;

(b)     excluding
    all media representatives from all or a part of a hearing; or

(c)     prohibiting
    the publication of a report of the hearing or a specified part of the hearing,

where the court is of the opinion that the presence of the
    media representative or representatives or the publication of the report, as
    the case may be, would cause emotional harm to a child who is a witness at or a
    participant in the hearing or is the subject of the proceeding.

45.
    (8)
No person shall publish or make public
    information that has the effect of identifying a child who is a witness at or a
    participant in a hearing or the subject of a proceeding, or the childs parent
    or foster parent or a member of the childs family.

45.
    (9)
The court may make an order prohibiting
    the publication of information that has the effect of identifying a person
    charged with an offence under this Part.




COURT OF APPEAL FOR ONTARIO

CITATION: Childrens Aid Society of
    Toronto v. T.B., 2013 ONCA 341

DATE: 20130524

DOCKET: C56205

Weiler, Blair and Strathy JJ.A.

BETWEEN

Childrens Aid Society of
    Toronto

Plaintiff (Respondent)

and

T.B. and
S.D.

Defendants (
Appellant
)

S.D., acting in person

Stephanie Giannandrea, as
amicus
    curiae

Sherri Smolkin for the respondent,
    Childrens Aid Society of Toronto

Heard and released orally: May 21, 2013

On appeal from the judgment of Justice Victor Paisley of
    the Superior Court of Justice, dated October 15, 2012.

ENDORSEMENT

[1]

The issue before us is whether the Status Court
    judge, Paisley J., erred in dismissing the appellants appeal. The factual
    background of the case is not in dispute.

[2]

On June 4, 2012, Murray J. ordered that the
    appellants two biological children be designated Wards of the Crown and placed
    in the care and custody of the Childrens Aid Society of Toronto (CAS), with no
    order for access.

[3]

On or about July 4, 2012, the appellant filed a
    notice of appeal of the order of Justice Murray.  As the appeal was not
    perfected within the time required by the rules, a status hearing was held on
    September 17, 2012. Counsel appeared and advised that she had been retained to
    provide an opinion to Legal Aid Ontario and had received transcripts of the
    hearing before Justice Murray.  At the request of the appellants counsel, the
    matter was adjourned to October 15, 2012. On that date the appeal remained
    unperfected and the appellant was not in court.  No lawyer appeared on his
    behalf.  The Status Court judge dismissed the appeal at the request of the CAS.

[4]

On the appeal before us, the appellant and
amicus
contend that the Status Court judge erred in dismissing the appellants appeal
    for delay. In essence they submit that the notice sent to the appellant did not
    adequately state the jeopardy he was in, namely, that the court could dismiss
    his appeal from the order making his children wards of the Society. In
    addition, they submit that in the circumstances Paisley J. erred in exercising
    his discretion to dismiss the appeal outright. It was open to the Status Court
    judge to safeguard the appellants procedural rights by adjourning the matter
    to the next Status Hearing so that the appellant could be given notice that his
    appeal would be dismissed for delay if he did not attend. Further,
amicus
submits that the strength of an appeal is a consideration in deciding whether
    it should be dismissed.  In dismissing the appeal, the Status Court judge did
    not turn his mind to the possibility that the appellant would seek to introduce
    fresh evidence.  Finally, the appellant and
amicus
submit that summary
    judgment should be granted only sparingly and the appellant ought to have an
    opportunity to present evidence at a trial.

[5]

We agree that the notice to attend the status
    hearing did not clearly state that the appeal could be dismissed for delay if
    the appellant did not attend and that it ought to have done so. Procedure is
    important in ensuring fairness as well as the appearance of fairness. However,
    no useful purpose would be served by remitting the case back for
    reconsideration. We have reviewed the decision of Murray J. and have determined
    that there is no appealable error in her decision. While
amicus
raised
    a number of issues that appear to be of general concern to the profession, it
    is not necessary for us to deal with them here. The reasons of Murray J. make
    it abundantly clear why the wardship order was made and should be sustained. We
    have no application to admit fresh evidence before us, nor has there ever been
    any indication that such an application would be forthcoming.

[6]

Accordingly, the appeal is dismissed.

K.M. Weiler J.A.

R.A. Blair J.A.

G.R. Strathy J.A.


